PER CURIAM.
It appears from the record in this cause that Bland P. Lewis was convicted of the crime of fraudulently concealing the assets of a bankrupt estate, a felony under Title 18 U.S.C. § 152, and was committed, 5 March 1962, by the United States District Judge for the Southern District of Florida to the custody of the Attorney General of the United States for imprisonment for five years, and for observation as provided in 18 U.S.C. § 4208(c). The court directed that the result of the study be reported to the court within three months.
Upon receipt of a copy of the report, the original order was modified, 6 August 1962, so that the remainder of the sentence was suspended and the defendant, Bland P. Lewis, was placed on probation under supervision for three years, one condition of which was that he make full restitution within 18 months.
Meanwhile, 19 July 1962, the Board of Governors of The Florida Bar entered a judgment directing that Bland P. Lewis be disbarred from the practice of law in Florida pursuant to the provisions of Rule 11.08 (4), Art. Xl of the Integration Rules, 31 F.S.A.
On 23 August 1962 Bland P. Lewis presented to this court his petition for review reciting the history we have outlined, admitting his guilt and attributing his actions ta his mental condition. He has asked the court only that in the- event a judgment of disbarment is entered it be for an indefinite time so that in the event he is rehabilitated he will not be precluded from applying for reinstatement.
It is ordered that the judgment of the Board of Governors of The Florida Bar be approved and confirmed and that Bland P. Lewis, therefore, be disbarred from the practice of law in Florida.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.